Akfen Güneş Enerjisi Projesi
akfen |silvesiir Teknik Olmayan Özet; Amasya
NERJİ

1 Proje Tanımı

Akfen Yenilenebilir (Şirket) Türkiye'de Konya, Amasya, Tokat, Van ve
Malatya illerinde bir fotovoltaik güneş enerjisi portföyü geliştirmektedir. Bu
portföyün bütünü Akfen Güneş Enerjisi Projesi (Proje) olarak anılacaktır.
Akfen Yenilenebilir, projeyi çeşitli taşeronları ve aracıları ile geliştirecek,
inşa edecek ve işletecektir.

Projede üretilen elektriğin Türkiye ulusal elektrik ağına verilmesi ve
şebekeden elektrik alan tüketiciler tarafından tüketilmesi planlanmaktadır.
Projenin aynı zamanda Türkiye'nin elektrik üretimi kaynaklı sera gazı
emisyonlarını azaltma hedefini de desteklemesi beklenmektedir. Proje
çerçevesindeki tesisler tamamlandığı zaman 70 MW'ı lisanslı, 15 MW'ı
lisanssız olmak üzere toplam 85 MW kapasiteye ulaşacaktır.

Proje, beklenen çevresel ve sosyal etkileri yerel veya kısa süreli olacağı için
EBRD'nin Çevresel ve Sosyal Politikaları (2014) ve IFC'nin Çevresel ve
Sosyal Sürdürülebilirlik Politikası (2012) gereği B sınıfı (Category B) olarak
sınıflandırılmıştır.

Amasya Güneş Enerjisi Santrali bu proje çerçevesinde kurulan tesislerden
biridir. Akfen Yenilenebilir tarafından Amasya'nın Merkez ilçesinde Kutu
köyü yakınında kurulan santral 10.44 MW kurulu güce sahiptir.

Şekil 1: Amasya güneş enerjisi santrali sahası (yeşil) ve enerji nakil hattı'nın
(mor) uydu görüntüsü

Amasya güneş enerjisi santrali her biri 0.87 MW kapasiteli oniki santralden
oluşmaktadır. Tesisin toplam kapasitesi 10.44 MW'dir. Sahada sabit taşıma
sistemlerine | yerleştirilmiş toplam 95,520 adet ince film güneş paneli

Arup tarafından hazırlanmıştır. Page 1
Akfen Güneş Enerjisi Projesi
Teknik Olmayan Özet; Amasya

bulunmaktadır. Paneller DC/AC invertörlerine ve on iki trafo merkezine yeraltı
kabloları ile bağlanmıştır. Tesisten çıkan elektrik ulusal ağa Kutu köyü'nde 1.7 km
uzunluğunda 33 kV'ta çalışan bir enerji nakil hattı ile bağlanmıştır.

Amasya güneş enerjisi santrali 2017 yılının mayıs ve ağustos ayları arasında inşa
edilmiş ve aynı yılın eylül ayında işletmeye alınmıştır. İnşaat sırasında çalışan
sayısı değişmekle birlikte, aynı anda sahada bulunan en fazla işçi sayısı 30
olmuştur.

Saha tel çit ile çevrilidir ve su drenaj sistemi mevcuttur. İnşaat süresince sahadaki
su ihtiyacı tankerlerle taşınarak sağlanmış, daha sonra sahada bir kuyu açılmıştır.
Sahada içme suyu şişelenmiş su ile tedarik edilmektedir. Sahada oluşan tüm
atıksular bir foseptik tankında toplanmakta, foseptik, Belediye tarafından düzenli
olarak boşaltılmaktadır.

Şekil 2: Amasya Güneş Enerjisi Santralinden bir görünüm

2 Çevresel ve sosyal faydalar, etkiler ve
etki azaltıcı önlemler

2.1 Çevresel ve sosyal değerlendirme

Ulusal çevre mevzuatına göre Amasya güneş enerji santralinin ÇED veya
Proje Tanıtım Dosyası hazırlama yükümlülüğü yoktur. Bununla birlikte
Akfen Yenilenebilir EBRD'nin çevresel ve sosyal kriterlerini karşılamak için
biyoçeşitlilik ve ekosistem değerlendirmesi, sosyal etki analizi, kümülatif etki
analizi ve görsel etki analizi gibi ek çalışmalar yapmıştır.

2.2 Kaynakların verimli kullanılması kirliliğin
önlenmesi ve kontrolü

Amasya güneş enerjisi santrali kaynakların verimli kullanılması, kirliliğin
önlenmesi ve kontrolü konularında Türkiye mevzuatı ile tamamen
uyumludur. Şirket'in yaptığı ön değerlendirmelere göre tesisin ilk işletim

Arup tarafından hazırlanmıştır. Page 2
fa İl Akfen Güneş Enerjisi Projesi
© akfen fe” Teknik Olmayan Özet Amasya

yılında 16 GWh elektrik üretmesi beklenmektedir. Bunun da yılda 10,654
ton CO> eşdeğeri sera gazı salımını engellemesi beklenmektedir.

Panellerin planlandığı gibi yılda iki kere temizlenmesi için takriben 84m9/yıl
su kullanılması beklenmektedir. Şirket açılan kuyudan yılda 5,400 m9'e
kadar yeraltı suyu kullanma izni almıştır.

2.3 Arazi edinimi

Amasya güneş enerjisi santrali 221,043 m? marjinal tarım arazisi üserine
inşa edilmiştir. Arazi alımı Akfen Yenilenebilir tarafından 2016 yılında
yapılmış olup herhangi bir fiziksel yerinden etmeye veya gönülsüz yer adres
dğişimine sebep olmamıştır. Arazi 2013 yılında aynı aileden 13 kişiden
gönüllü satın alma şeklinde edinilmiştir.

24 Kültürel miras

İnşaat döneminde bulunabilecek tarihi eserlerin yönetilmesi ile ilgili bir
prosedür uygulanmıştır. Daha önceki çalışmalar proje sahasında herhangi
bir kültürel miras olmadığını göstermiştir.

2.5 Biyoçeşitlilik

Proje herhangi bir duyarlı ekolojik saha içinde veya yakınında değildir. En
yakındaki koruma sahası, 47 km uzaklıktaki Kaz Gölü Yaban Hayatı
Geliştirme Sahası'dır. Bu saha projeden etkilenmeyecek kadar uzaktadır.

2.6 Görsel etki

Arazi şekli ve yönü nedeniyle Amasya güneş enerjisi santrali enyakındaki
Kutu köyünden ancak kısmen gözükmektedir. Panellerin sabit olması ve
yansıma önleyici kaplamasından dolayı parlama ve ışıltı etkilerinin oluşması
beklenmemektedir. Kutu köyünden tesise doğru bakınca görülen görüntü
Şekil 3'te verilmiştir. Tesisin görsel etkileri çevredeki manzarayı
bozmayacaktır.

Arup tarafından hazırlanmıştır. Page 3
Akfen Güneş Enerjisi Projesi
akfen |silvesiir Teknik Olmayan Özet; Amasya
Yİ

Şekil 3: Amasya güneş enerjisisantralinin en yakındaki köyden görünüşü

2.7 Politika kanun ve diğer planlarla uyumluluk

Proje, etki sahası içerisinde yenilenebilir enerji kaynaklarının geliştirilmesi
ile ilgili ulusal politikalar, hukuki gereklilikler ve diğer planlar ile uyumludur.
Elektrik üretimi kaynaklı karbon emisyonunu azaltma temel stratejik
hedefine hizmet etmektedir.

2.8 Kümülatif ve dolaylı etkiler

Tesisin yakın çevresini kapsayan kümülatif çevresel etki değerlendirmesi
çalışmaları çerçevesinde Amasya güneş enerjisi santrali ile ortak kümülatif
etkilere sebep olabilecek herhangi bir sanayi veya enerji tesisi tespit
edilememiştir.

Akfen Yenilenebilir, tüm proje sahaları için mevcut kümülatif etki
değerlendirmesi çalışmalarını yerel ölçekte çevresel ve sosyal faktörler
üzerinde kümülatif etki yapabilecek tüm diğer endüstriyel ve enerji tesislerini
kapsayacak şekilde genişletmeyi taahhüt etmiştir.

2.9 Çevresel ve sosyal yönetim

Şirket, projeyi ulusal kanunlar, uluslararası iyi uygulamalar ve EBRD'nin
çevresel ve sosyal politikalarına uygun olarak yönetmeyi taahhüt etmiştir.
Şirket, kurumsal seviyede, uluslararası standartlara göre sertifikalandırılmış
bir çevresel yönetim sistemi uygulamaktadır.

Proje için ÇSEP adı ile anılan bir çevresel ve sosyal eylem planı
hazırlanmıştır. Bu plan Şirket'in çevresel ve sosyal etkileri ve riskleri
engellemek, azaltmak veya telafi etmek için yapacağı eylemleri
içermektedir.

Arup tarafından hazırlanmıştır. Page 4
6 İl Akfen Güneş Enerjisi Projesi
© okfenli Teknik Olmayan Özeti Amasya

3 Etki izleme

3.1 Tanımlanan etkilerin izlenmesi prosesi

ÇSEP'nın uygulanması inşaat safhasında üçer aylık, işletme safhasında ise
yıllık denetimlerle izlenecektir. Çevresel ve sosyal performansla ilgili yıllık
raporlar da hazırlanacaktır. Bu raporlar mevzuat gereklerine ve kredi veren
kuruluşların gereklerine göre kontrol edilecektir. İzleme programı tesisin
işletme safhasının ilk iki yılı boyunca sürdürülecektir.

3.2 Paydaşların katılımı ve şikayetler

Proje için bir paydaş katılım planı hazırlanmıştır. Bu plan ile Amasya güneş
enerjisi santrali ve projeyi oluşturak diğer tesislerle ilgili yeni yorumların
değerlendirilmesi ve cevaplandırılması için bir mekanizma oluşturulmuştur.
Plan, Şirketin, toplumun geneli de dahil olmak üzere paydaşlarla iletişim
kurmaya, Şirketin işleyişiyle ve proje ile ilgili bilgilerin paylaşımına
yaklaşımını tarif etmektedir. Plan şirketin www.akfenren.com.tr adresindeki
internet sitesinde mevcuttur. Bu plan dahilinde paydaşlar Amasya güneş
enerjisi santrali ve ilgili şikayet mekanizması ile ilgili güncel veriye ulaşabilir.
Paydaş katılımı projenin ömrü boyunca sürdürülecektir. Planın etkisi
izlenecek ve gerek duyulursa plan güncellenecektir.

Akfen Yenilenebilir ayrıca her proje sahasında her yıl en az bir aktivitenin
yapılmasını öngören bir Kurumsal Sosyal Sorumluluk planı uygulamaktadır.
Bu plan yerel paydaşlarla her yıl en az bir toplantı yapılarak yerel halkın
gelişmesi ve refahı için projeler geliştirilmesi ve uygulanmasını gerekli
kılmaktadır.

Amasya güneş enerjisi santrali hakkında sahada şahsi şikayet veya yorum
yapmak inşaat ve işletme safhalarının her ikisinde de mümkündür. Yorumlar
ayrıca Akfen Yenilenebilirin internet sitesi aracılığı ile de yapılabilir
(http:/Yakfenren.com.tr/kurumsal-sorumluluk/sikayet-ve-oneriler-1).
Alternatif olarak Şirket'in Halkla İlişkiler Uzmanı Burak SOLMAZ'a aşağıdaki
iletişim bilgileri kullanılarak ulaşılabilir;

» Telefon:0530954 1887
» Faks:03124416814

» E-mail: bsolmazGakfen.com.tr

Projeyle ilgili EBRD'nin internet sitesinden de yorum yapılabilir.

3.3 Ortaya çıkabilecek konuların işlenmesi

Halkla | İlişkiler Uzmanı şikayet mekanizmasının tüm paydaşların
kullanımına açık olmasını, uygun seviyede yönetim katılımını ve endişelerin
hızlıca cevaplandırılmasını sağlayacaktır. Uzman, işlemlerin anlaşılır ve

Arup tarafından hazırlanmıştır. Page 5
> GETİ Akfen Güneş Enerjisi Projesi
() kf Nİ Teknik Olmayan Özet: Amasya
wy okTen (ike

şeffaf olmasını, ilgililere geri bildirimin cezalandırma içermeyecek şekilde
yapılmasını sağlayacaktır.

Projeyle ilgili daha detaylı bilgi aşağıdaki internet sitesinde mevcuttur;
http//akfenren.com.tr/varliklarimiz/ges-projeleri.

Bu şikayet mekanizması halkın geleneksel şikayet yollarını ve hukuk
sistemini kullanma hakkını sınırlandırmaz..

Arup tarafından hazırlanmıştır. Page 6
